214 S.W.3d 66 (2006)
BEST BUY CO., INC. and Best Buy Stores, L.P., Appellants,
v.
Velma V. BARRERA, Individually and On Behalf of Others Similarly Situated, Appellee.
No. 13-05-00258-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
November 30, 2006.
*71 Anne M. Lockner, Elliot S. Kaplan, Robins, Kaplan, Miller & Ciresi, Minneapolis, MN, Ben A. Donnell, Donnell & Abernethy, Clay E. Coalson, Donnell, Abernethy & Kieschnick, Corpus Christi, for Appellants.
Todd A. Lewis, Paul M. Weiss, Freed & Weiss, Chicago, IL, Bradley M. Lakin, Thomas L. Lakin, The Lakin Law Firm, Richard J. Burke, Jeffrey A.J. Millar, Wood River, IL, Jerry Guerra, Alberto R. Huerta, David Aaron Huerta, Luis A. Elizondo, The Huerta R. Huerta, Corpus Christi, Vic Feazell, Austin Tighe, Austin, for Appellee.
Before Justices HINOJOSA, YAÑEZ, and RODRIGUEZ.

OPINION
Opinion by Justice HINOJOSA.
Appellants, Best Buy Co., Inc. and Best Buy Stores, L.P. (collectively "Best Buy"), bring this interlocutory appeal from the trial court's order approving class certification in favor of appellee, Velma V. Barrera, individually and on behalf of others similarly situated. We affirm.

A. BACKGROUND
On January 23, 2003, Barrera purchased a radar detector from Best Buy for $199.99 plus tax. Printed on the back of the receipt was the following language: "A 15% restocking fee will be charged on returns or exchanges of any opened: notebook computer, camcorder, digital camera or radar detector, unless defective." The same notice was posted in the store. Two days later, Barrera decided to return the radar detector. Best Buy accepted the return; however, it charged Barrera the standard fifteen-percent restocking fee. The language appearing on the original receipt was also printed on the back of the receipt signed by Barrera at the time of the return. Best Buy subsequently returned to Barrera a check in the amount of $169.99.
Barrera brought a class-action suit against Best Buy on February 17, 2003, seeking return of the fifteen-percent restocking fee. She asserted causes of action for money had and received/unjust enrichment, or in the alternative, rescission. After a hearing, the trial court certified a class consisting of "All Texas residents who were charged a 15% 'Restocking *72 Fee' when they returned or exchanged an opened notebook computer, camcorder, digital camera, or radar detector." Best Buy appeals the trial court's decision in six issues.

B. JURISDICTION AND STANDARD OF REVIEW
We have jurisdiction over interlocutory appeals of class certification orders under section 51.014(a) of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM.CODE ANN. § 51.014(a)(3) (Vernon Supp.2006); Cent. Power & Light Co. v. City of San Juan, 962 S.W.2d 602, 607 (Tex.App.-Corpus Christi 1998, pet. dism'd w.o.j.).
Class certification is governed by rule 42 of the Texas Rules of Civil Procedure.[1] The decision to grant or deny class certification is within the discretion of the trial court, and we will not reverse the trial court's decision unless an abuse of that discretion is evident from the record. Southwestern Ref. Co. v. Bernal, 22 S.W.3d 425, 439 (Tex.2000); Gen. Motors v. Bloyed, 916 S.W.2d 949, 955 (Tex.1996); Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex.1985); Nissan Motor Co. v. Fry, 27 S.W.3d 573, 580 (Tex. App.-Corpus Christi 2000, pet. denied). However, unlike typical abuse of discretion review, when reviewing the grant or denial of class certification, we do not indulge every presumption in favor of the trial court's ruling. Henry Schein v. Stromboe, 102 S.W.3d 675, 691 (Tex.2002) (citing Bernal, 22 S.W.3d at 435). While some of the trial court's determinations, such as those based on assessment of the credibility of witnesses, "must be given the benefit of the doubt," Stromboe, 102 S.W.3d at 691, "actual, not presumed, conformance with [rule 42] remains . . . indispensable." Bernal, 22 S.W.3d at 435. There is no inherent right to proceed as a class action. Id. at 439; Philadelphia Am. Life Ins. v. Turner, 131 S.W.3d 576, 584 (Tex.App.-Fort Worth 2004, no pet.). Therefore, compliance with rule 42 must be demonstrated, Stromboe, 102 S.W.3d at 691; Bernal, 22 S.W.3d at 435, and we do not err in favor of certification. Bernal, 22 S.W.3d at 434-35; Turner, 131 S.W.3d at 585.
Rule 42 provides that:
all class actions must satisfy four threshold requirements: (1) numerosity ("the class is so numerous that joinder of all members is impracticable"); (2) commonality ("there are questions of law or fact common to the class"); (3) typicality ("the claims or defenses of the representative parties are typical of the claims or defenses of the class"); and (4) adequacy of representation ("the representative parties will fairly and adequately protect the interests of the class").
Bernal, 22 S.W.3d at 433 (quoting TEX.R. CIV. P. 42(a)). In addition, the class action must be maintainable under one of the categories outlined in subdivision (b). See id. (citing TEX.R. CIV. P. 42(b)). In this case, appellee asserts that the class action complies with subsection (b)(3), which requires that "questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and a class action is superior to other available methods for the fair and efficient adjudication of the controversy." TEX.R. CIV. P. 42(b)(3).
Best Buy contends the trial court erred in certifying the class because (1) the predominance requirement is not met, (2) the *73 trial court failed to perform the required "rigorous analysis," (3) the class action is not a superior method of adjudication, (4) the commonality requirement is not met, (5) Barrera's claims are not typical of those of her class, and (6) Barrera is not an adequate class representative.

C. PREDOMINANCE
The predominance requirement, see TEX.R. CIV. P. 42(b)(3), is one of the most stringent prerequisites to class certification and is intended to "[prevent] class action litigation when the sheer complexity and diversity of individual issues would overwhelm or confuse a jury or severely compromise a party's ability to present viable claims or defenses." Bernal, 22 S.W.3d at 433-34. In deciding whether common issues predominate, courts identify the substantive issues of the case that will control the outcome of the litigation, assess which issues will predominate, and determine if the predominating issues are those common to the class. Id. at 434. "The test for predominance is not whether common issues outnumber uncommon issues but . . . `whether common or individual issues will be the object of most of the efforts of the litigants.'" Id. (quoting Cent. Power & Light Co., 962 S.W.2d at 610). Ideally, a judgment in favor of the named plaintiffs should decisively settle the entire controversy, and all that should remain is for class members to file proof of their claims. Id. However, if after resolution of the common issues, individual issues remain that will be overwhelming or unmanageable for a single jury, then common issues do not predominate and proceeding as a class action is inappropriate. Id.
In its first issue, Best Buy asserts that Barrera has not met the predominance requirement because the claims asserted and the defenses raised by Best Buy require individualized determinations. Central to Best Buy's argument on this issue is the assertion that Barrera has made claims of unjust enrichment and rescission. However, contrary to this assertion, the primary cause of action presented by appellee's current petition is that of money had and received, not unjust enrichment.
The doctrine of unjust enrichment does not present an independent cause of action but rather "belongs to the measure of damages known as quasi-contract or restitution," the purpose of which is "to place an aggrieved plaintiff in the position he occupied prior to his dealings with the defendant." Burlington N.R.R. Co. v. Southwestern Elec. Power Co., 925 S.W.2d 92, 96-97 (Tex.App.-Texarkana 1996), aff'd by Southwestern Elec. Power Co. v. Burlington N.R.R., 966 S.W.2d 467 (Tex.1998); Amoco Prod. Co. v. Smith, 946 S.W.2d 162, 164 (Tex.App.-El Paso 1997, no writ). Unjust enrichment "applies the principles of restitution to disputes which for one reason or another are not governed by a contract between the contending parties." Amoco Prod. Co., 946 S.W.2d at 164. When a defendant has been unjustly enriched by the receipt of benefits in a manner not governed by contract, such as circumstances involving fraud, duress, or the taking of an undue advantage, the law implies a contractual obligation upon the defendant to restore the benefits to the plaintiff. Burlington N.R.R. Co., 925 S.W.2d at 97 (citing Heldenfels Bros. v. City of Corpus Christi, 832 S.W.2d 39, 41 (Tex.1992)); Barrett v. Ferrell, 550 S.W.2d 138, 143 (Tex.Civ.App.-Tyler 1977, writ ref'd n.r.e.).
An action for money had and received arises when a party obtains money which in equity and good conscience belongs to another. Amoco Prod. Co., 946 S.W.2d at 164 (citing Austin v. Duval, 735 S.W.2d 647, 649 (Tex.App.-Austin 1987, *74 writ denied)); Staats v. Miller, 150 Tex. 581, 243 S.W.2d 686, 687 (1951); see also J.C. Penney Co. v. Pitts, 139 S.W.3d 455, 458 n. 4 (Tex.App.-Corpus Christi 2004, pet. filed). Unlike unjust enrichment, an action for money had and received is not premised on wrongdoing, "but looks only to the justice of the case and inquires whether the defendant has received money which rightfully belongs to another." Amoco Prod. Co., 946 S.W.2d at 164. It is essentially an equitable doctrine applied to prevent unjust enrichment. See Pitts, 139 S.W.3d at 458 n. 4; Hunt v. Baldwin, 68 S.W.3d 117, 132 (Tex.App.-Houston [14th Dist.] 2001, no pet.). Thus, while a claim for money had and received is conceptually related to the doctrine of unjust enrichment, the two claims are not synonymous. See Amoco Prod. Co., 946 S.W.2d at 164 (citing Burlington N.R.R. Co., 925 S.W.2d at 101 n. 5). The individualized showings that Best Buy argues are required, such as showings of fraud, duress, and the taking of undue advantage, are inapplicable here; these elements are not relevant to claims for money had and received because such a claim is not premised on any wrongdoing. See Staats, 243 S.W.2d at 687-88; Amoco Prod. Co., 946 S.W.2d at 164. Similarly, Best Buy's argument in support of its affirmative defense of actual knowledge focuses on claims of unjust enrichment, not money had and received. Thus, we conclude this argument is also inapplicable here.
Finally, Best Buy asserts that it has an affirmative defense of unclean hands against those class members who purchased an item with the intention of using it for a particular purpose and then returning it. Best Buy asserts that because this requires inquiry into the individual conduct of class members, it defeats the predominance requirement.
As a defense to an action for money had and received, the defendant may show any facts which will entitle him to retain the money on either legal or equitable grounds. Thus, he may interpose any defense which shows that in equity and good conscience the plaintiff is not entitled to recover.
B & R Dev., Inc. v. Rogers, 561 S.W.2d 639, 643 (Tex.Civ.App.-Texarkana 1978, writ ref'd n.r.e.). However, the existence of an affirmative defense, even one that is "peculiar to certain members," will not necessarily prevent class certification, and we conclude it does not do so here. See Nissan Motor Co., 27 S.W.3d at 591 (citing Cent. Power & Light Co., 962 S.W.2d at 610); see also Alford Chevrolet-Geo v. Jones, 91 S.W.3d 396, 405 n. 8 (Tex.App.-Texarkana 2002, pet. denied) (citing Graebel/Houston Movers, Inc. v. Chastain, 26 S.W.3d 24, 30 (Tex.App.-Houston [1st Dist.] 2000, pet. dism'd w.o.j.)).
The first substantive issue that must be addressed is whether there was a valid contract governing the transactions as is asserted by Best Buy. See Burlington N.R.R., 966 S.W.2d at 471 (determining that a claim for money had and received was "dependent on [the] contention that the jury found that there had been overcharges under the contract. As long as the rates . . . paid were the contract rates, there was no `money had' . . . that should be returned. . . ."). A valid contract requires (1) an offer, (2) an acceptance in strict compliance with the terms of the offer, (3) a meeting of the minds, (4) each party's consent to the terms, and (5) execution and delivery of the contract with the intent that it be mutual and binding. Copeland v. Alsobrook, 3 S.W.3d 598, 604 (Tex.App.-San Antonio 1999, pet. denied). The determination as to whether there was a meeting of the minds, and thus offer and acceptance, is based on the objective standard *75 of what the parties said and did, not on their subjective states of mind. Id. The fifteen-percent restocking fee at the base of this suit was applied uniformly to customers returning one of the four enumerated items in an open box, without inquiry into individual details or circumstances. Because of the uniformity in the application of the restocking fee, when the question of whether there was a valid contract governing the transaction is answered as to one class member, it will be answered as to all class members.
If the litigation proceeds to Barrera's claim of money had and received, because such a claim is not based on any wrongdoing, see Amoco Prod. Co., 946 S.W.2d at 164, and the restocking fee was uniformly applied regardless of the individual circumstances, the substantive issues would not necessarily be dependent on individual circumstances. In addition, Best Buy concedes that the evidence it will present in its defense is not applicable to individual customers, but is class-wide.
Therefore, we conclude that the trial court did not err in determining that the predominance requirement has been met. Appellant's first issue is overruled.

D. TRIAL PLAN
Before certifying a class, a court must perform a "rigorous analysis" to determine whether all prerequisites to certification have been met. Bernal, 22 S.W.3d at 435 (citing Gen. Tel. Co. of the Southwest v. Falcon, 457 U.S. 147, 161, 102 S. Ct. 2364, 72 L. Ed. 2d 740 (1982)). The Texas Supreme Court has explicitly rejected the approach of "certify now and worry later." Id. (citing Castano v. Am. Tobacco Co., 84 F.3d 734, 744 (5th Cir.1996)). "[It] is improper to certify a class without knowing how the claims can and will likely be tried," such that "conformance with rule 42 may be meaningfully evaluated." Id. Therefore, the trial court cannot rely on assurances from the parties that any problems can be overcome, but must go beyond the pleadings and understand "the claims, defenses, relevant facts, and applicable substantive law in order to make a meaningful determination of the certification issues." Id. The class certification order should reflect the rigorous analysis conducted by the trial court. See TEX.R. CIV. P. 42(c)(1)(D).
The class certification order issued by the trial court consists of twenty-three pages and contains findings of fact, conclusions of law, and a detailed trial plan. In its second issue, Best Buy asserts that the trial plan contained in the certification order is inadequate because it fails to meaningfully explain how the case will be tried in light of the individualized issues and defenses surrounding claims of unjust enrichment. See TEX.R. CIV. P. 42(c)(1)(D)(viii) (requiring that an order granting certification must state "how the class claims and any issues affecting only individual members, raised by the claims or defenses asserted in the pleadings, will be tried in a manageable, time efficient manner"). However, as we have previously discussed, Best Buy's arguments relating to unjust enrichment are misplaced; the trial plan does not detail how to manage the individualized issues because there are none. Notwithstanding the lack of individualized issues, the trial court adequately set out, step-by-step, how trial of the common issues would proceed. See discussion supra Part C. Appellant's second issue is overruled.

E. SUPERIOR METHOD OF ADJUDICATION
For a class to be certifiable, a class action must be superior to other available methods for the fair and efficient adjudication of the controversy. See TEX.R. CIV. P. 42(b)(3). Certification of a *76 class is appropriate "where repeated litigation of the common issues in individual actions is grossly inefficient, exorbitantly costly, and a waste of judicial resources." Nissan Motor Co., 27 S.W.3d at 586 (citing Rainbow Group, Ltd. v. Johnson, 990 S.W.2d 351, 360 (Tex.App.-Austin 1999, pet. denied)). A class action is superior to other methods of adjudication "where any difficulties which might arise in the management of the class are outweighed by benefits of classwide regulation of common issues." Id. (citing Cent. Power & Light Co., 962 S.W.2d at 611). A class action should be considered a superior method if it serves the goals of eliminating or reducing the threat of repetitive litigation, preventing the inconsistent resolution of similar cases, and providing a means of redress for individual claims that are too small to make independent actions economically viable. See Ford Motor Co. v. Sheldon, 22 S.W.3d 444, 452 (Tex.2000). However, while convenience and economy are preliminary considerations for a class action, they do not outweigh the goals of the judicial system "to obtain a just, fair, equitable and impartial adjudication of the rights of the litigants under established principles of substantive law." Nissan Motor Co., 27 S.W.3d at 586. In addition, rule 42(b)(3) provides a list of non-exhaustive factors to consider to assist the court in its determination: "(A) the interest of members of the class in individually controlling the prosecution or defense of separate actions; (B) the extent and nature of any litigation concerning the controversy already commenced by or against members of the class; (C) the desirability or undesirability of concentrating the litigation of the claims in the particular forum; and (D) the difficulties likely to be encountered in the management of a class action." TEX.R. CIV. P. 42(b)(3); see Bernal, 22 S.W.3d at 433-34.
In its third issue, Best Buy asserts that a class-action is not the superior method of adjudication. Best Buy primarily argues that a class action is not the superior method of adjudication in this case because individual issues predominate and the class action format will not allow proper trial of these issues. However, we have determined that common, not individual, issues predominate. Thus, we reject Best Buy's assertion.
Moreover, in reviewing the factors listed in rule 42, we conclude that a class action is a superior method of litigation in the present circumstance. First, the individual damages for each class member will be limited to relatively small amounts, and would not justify litigation on an individual basis. Therefore, the trial court determined, and we agree, that individual class members do not have a significant interest in controlling the lawsuit. Similarly, because there are no individual issues and the amounts involved on an individual level are small, it is desirable to concentrate the litigation of claims in a single forum so that the claims can be resolved expeditiously and without the waste of judicial resources. Next, there is no evidence in the record that any other litigation concerning this controversy is pending in any other forum. Finally, the size and geographical scope of the potential class render joinder or intervention improbable. Taken together, all of these factors indicate that the benefits of maintaining this suit as a class action outweigh any potential difficulties.
We conclude the trial court did not err in determining that a class-action is a superior method of adjudication for this suit. Appellant's third issue is overruled.

F. COMMONALITY
Under rule 42(a)(2), questions of law or fact common to all members of the class *77 must be present in order for a class to be certified. TEX.R. CIV. P. 42(a)(2). In its fourth issue, Best Buy asserts that the commonality requirement is not met because its affirmative defenses negate the possibility of common answers.[2]
"The threshold for commonality is not high." Union Pac. Res. Group, Inc. v. Hankins, 111 S.W.3d 69, 74 (Tex. 2003) (quoting Phillips Petroleum Co. v. Bowden, 108 S.W.3d 385 (Tex.App.-Houston [14th Dist.] 2003, pet. granted)). A question is common to the class if, when answered as to one member of the class, it is answered as to all members of the class. Nissan Motor Co., 27 S.W.3d at 588; Chastain, 26 S.W.3d at 33. Rule 42(a)(2) does not require that all or even a substantial portion of the legal and factual questions be common; a single common question of law or fact could provide grounds for a class action. Nissan Motor Co., 27 S.W.3d at 588. Consequently, although an affirmative defense against peculiar members of the class may prevent a common answer to that particular question, it is insufficient to destroy commonality if there are other common substantive issues which do have common answers. See id. at 591; Chastain, 26 S.W.3d at 33.
At the basis of this lawsuit is a uniform policy that was universally applied to the class members without inquiry into their individual conduct or intentions. Because of the nature of a claim for money had and received and the uniformity in the application of the restocking fee, the majority of the questions posed will result in common answers, including questions regarding whether there was a valid contract governing the transactions, as asserted by Best Buy. We conclude that the trial court did not err in determining that the commonality requirement has been met. Appellant's fourth issue is overruled.

G. TYPICALITY
Rule 42(a)(3)'s typicality requirement mandates that the class representatives "possess the same interests and suffer the same injury" as the class. East Tex. Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403, 97 S. Ct. 1891, 52 L. Ed. 2d 453 (1977); see Nissan Motor Co., 27 S.W.3d at 582. To meet the typicality requirement, "the representative's claims must arise from the same event or course of conduct giving rise to the claims of other class members and must also be based on the same legal theories." Nissan Motor Co., 27 S.W.3d at 582. Although it is not necessary that the named representative suffer precisely the same injury as the other class members, "there must be a nexus between the injuries suffered by the class representative and those suffered by other class members," and the class representative must not have interests antagonistic to those of the rest of the class. Id. However, a conflict that goes to the very subject matter of the litigation will defeat a party's claim of representative status. Id.
In its fifth issue, Best Buy contends that the typicality requirement is not met because Barrera's claims are not typical of those of her class and she does not meet the definition of the class that was certified. Specifically, Best Buy asserts that while the defined class requires members to have returned an open-boxed item, there is a question about the condition of the boxed item that Barrera returned.
*78 In her deposition, Barrera maintained that the box was not opened when she returned it, but that as she was returning it, the Best Buy employee accepting the return opened the box and then charged her the fee. At the certification hearing, Barrera testified that after her deposition, she recalled that the box was opened at the time she returned it, but not by her. She explained that as she was picking up the radar detector at the front of the store, the Best Buy employee bringing her the item opened the box in order to show her that it was not empty and that the item was actually in there. Thus, the box was opened before she purchased the item. The credibility of Barrera, including which version of events to believe, is a matter left to the discretion of the trial court. See Stromboe, 102 S.W.3d at 691. However, regardless of which version of events is relied upon, in neither case does Barrera claim to have opened the box herself; in both versions, the box was opened by a Best Buy employee in the store.
The trial court identified the relevant course of conduct to maintain a claim for money had and received as the charging of the fifteen-percent restocking fee. Thus, despite the factual differences at the base of her claim, Barrera does have a claim for money had and received in regards to the fee. This is sufficient to achieve typicality. Therefore, we conclude that the trial court did not abuse its discretion is determining that the typicality requirement has been met. Appellant's fifth issue is overruled.

H. ADEQUACY OF REPRESENTATION
In its sixth issue, Best Buy contends the trial court erred in finding that Barrera is an adequate class representative because she (1) has distinguished her individual claim from the claims of other members of the class and (2) has provided contradictory testimony regarding when the radar detector box was opened.
Pursuant to rule 42(a)(4), a class representative must demonstrate that she will fairly and adequately protect the interests of the class. TEX.R. CIV. P. 42(a)(4). The adequacy requirement consists of the following two elements: (1) whether it appears that the class representative, through her attorneys, will vigorously prosecute the class claims; and (2) whether there is an absence of antagonism or conflict between the class representative's interests and those of the class members.[3]See Sun Coast Res., Inc. v. Cooper, 967 S.W.2d 525, 538 (Tex.App.-Houston [1st Dist.] 1998, pet. dism'd w.o.j.) (citing Reserve Life Ins. Co. v. Kirkland, 917 S.W.2d 836, 844 (Tex.App.-Houston [14th Dist.] 1996, no writ)).
Adequacy of representation is a fact question, which must be determined by reference to the circumstances of each case. Glassell v. Ellis, 956 S.W.2d 676, 682 (Tex.App.-Texarkana 1997, pet. dism'd w.o.j.) (citing Weatherly v. Deloitte & Touche, 905 S.W.2d 642, 651 (Tex.App.-Houston [14th Dist.] 1995, writ dism'd w.o.j.)); Forsyth v. Lake LBJ Inv. Corp., 903 S.W.2d 146, 150 (Tex.App.-Austin 1995, writ dism'd w.o.j.) (op. on reh'g) (citing Dresser Indus., Inc. v. Snell, 847 S.W.2d 367, 373 (Tex.App.-El Paso 1993, no writ)). Factors relevant to this determination include (1) potential conflicts of interest, (2) the plaintiff's personal integrity, (3) the representative's familiarity with the litigation and her belief in the grievance's legitimacy, (4) counsel's adequacy, (5) whether the class is unmanageable, based on geographical *79 limitations, and (6) whether the plaintiff can afford to finance the class action. See Sun Coast Res., 967 S.W.2d at 538 (citing Forsyth, 903 S.W.2d at 150); Glassell, 956 S.W.2d at 682 (citing Weatherly, 905 S.W.2d at 651).
Following the class certification hearing, the trial court made the following relevant findings:
Mrs. Barrera's integrity is not challenged by any facts raised by Best Buy.
The Court has considered the arguments raised by Best Buy regarding Mrs. Barrera's involvement and qualifications relating to the adequacy requirement, and finds those arguments insufficient to raise a genuine challenge to Mrs. Barrera.
* * * * * *
As to the second requirement of the analysis, there must be no significant conflicts of interest between the Class Representative and the absent Class members. See Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 625-26 (5th Cir.1999, cert.denied); Jenkins v. Raymark Indus., Inc., 109 F.R.D. 269, 273 (E.D.Tex.1985), aff'd, 782 F.2d 468 (5th Cir.1986). Only a conflict that goes to the subject matter of the litigation will defeat a party's representative status. Microsoft Corporation v. Manning, 914 S.W.2d 602, 614 (Tex.App.  Texarkana 1995); Health & Tennis Corp. of America, 928 S.W.2d 583, 589 (Tex.App.  San Antonio 1996). A sufficient alignment of interests exists when "all class members are united in asserting a common right, such as achieving the maximum possible recovery for the class." In re Corrugated Container Antitrust Litig., 643 F.2d 195, 208 (5th Cir.), aff'd following remand, 659 F.2d 1322 (5th Cir.1981), cert. denied, 456 U.S. 998, 102 S. Ct. 2283, 73 L. Ed. 2d 1294, and cert. denied, 456 U.S. 1012, 102 S. Ct. 2308, 73 L. Ed. 2d 1309 (1982).
The Court finds that the Class representative's interests are not antagonistic to other Class members, but rather are aligned. The Court finds that Mrs. Barrera has the same grievances and interests as the Class.
In the first sub-issue of its sixth issue, Best Buy argues that the trial court erred in finding that Barrera was an adequate class representative because she has distinguished her individual claim from the claims of other members of the class. In support of this argument, Best Buy relies solely on the following deposition testimony of Barrera:
I don't believe that they had the right to charge me because  I can understand if I had opened it and I had taken some parts off, or I had used it, but they could very well tell that it had not been removed from the box.
Best Buy argues that this testimony demonstrates that Barrera believes that her "fellow class members [who may have opened and used their radar detectors] are not as deserving as she [because she neither opened nor used the radar detector]," and therefore suggests that there is a conflict between Barrera's interests and the interests of the other class members. We disagree.
The adequacy of representation requirement "is fulfilled if the interests of the named plaintiffs are aligned sufficiently with the interests of other members of the class." Johnson v. United States, 208 F.R.D. 148, 169 (W.D.Tex.2001) (citing Bywaters v. United States, 196 F.R.D. 458, 468 (E.D.Tex.2000)). A sufficient alignment of interests is found to exist "when all class members are united in asserting a common right, such as achieving the maximum possible recovery for the class." Id. (quoting Shaw v. Toshiba Am. Info. Sys., *80 Inc., 91 F. Supp. 2d 942, 955 (E.D.Tex. 2000)).
While Barrera testified during her deposition that she, herself, had not opened the radar detector box, she also testified that even if she had, such a situation would not be different from her own. Specifically, Barrera testified as follows:
Q: If you had opened the box yourself, would things be different?
A: I don't think so because I still don't  you know, I decide I don't want it, and I don't want it. And why should it be different? Now, if I broke it, you know, or if I lost a part, I could understand, but not if the whole thing is right there, you know.
In addition, she testified that even if an individual had opened the product himself, she did not think that it was fair for Best Buy to charge the individual the fifteen-percent restocking fee upon its return. Furthermore, although Barrera testified that a hypothetical situation where someone bought a product with the intent to use it and return it would be different from the situation giving rise to her claim for money had and received, she nevertheless testified it was not fair for Best Buy to charge such an individual the fifteen-percent restocking fee.
Thus, while Barrera may have distinguished the facts giving rise to her claim for money had and received from hypothetical facts giving rise to the same claim by other class members, she maintained she did not believe it was right for Best Buy to charge a fifteen-percent restocking fee to someone who opened or used a product that was later returned; this testimony demonstrates Barrera's belief in the legitimacy of the class grievance. See Sun Coast Res., 967 S.W.2d at 538 (citing Forsyth, 903 S.W.2d at 150) (setting out factors relevant to the determination of adequacy of representation). Moreover, it demonstrates that Barrera's interest in the litigation mirrors, rather than conflicts with, the interests of the other class members. Because all class members, including Barrera, are united in asserting a claim for money had and received based on Best Buy's fifteen-percent restocking fee, a sufficient alignment of interests exists and the adequacy of representation requirement is fulfilled. See Johnson, 208 F.R.D. at 169.
Accordingly, we conclude that the trial court did not abuse its discretion in finding that Barrera's "interests are not antagonistic to other Class members, but rather are aligned." We overrule the first sub-issue of Best Buy's sixth issue.
In the second sub-issue of its sixth issue, Best Buy argues that the trial court erred in finding that Barrera is an adequate representative because Barrera's testimony affects her credibility regarding whether the radar detector box was open or closed when she returned it and provides Best Buy with a defense unique to Barrera  that she is not a member of the class because her radar detector box may not have been opened when she returned it. We disagree.
Although Best Buy raised these arguments in the trial court below, the trial court found that (1) Barrera's "integrity is not challenged by any facts raised by Best Buy," (2) Best Buy's arguments relating to the qualifications of Barrera as an adequate class representative are insufficient to raise a genuine challenge to Barrera, and (3) Barrera is an adequate class representative. Thus, because the trial court was in the best position to weigh Barrera's credibility, and because we must give the trial court's assessment of her credibility the benefit of the doubt, we cannot conclude that the trial court abused its discretion *81 in finding that Barrera was an adequate class representative. See Stromboe, 102 S.W.3d at 691; see also Farmers Ins. Exch. v. Leonard, 125 S.W.3d 55, 68 (Tex. App.-Austin 2003, pet. denied). We overrule the second sub-issue of Best Buy's sixth issue. Thus, Best Buy's sixth issue is overruled.
The judgment of the trial court is affirmed.
NOTES
[1]  Rule 42 of the Texas Rules of Civil Procedure was patterned after the federal rule on class actions; therefore, "federal decisions and authorities interpreting federal class action requirements are persuasive in Texas actions." Ford Motor Co. v. Sheldon, 22 S.W.3d 444, 452 (Tex.2000).
[2]  Best Buy also asserts that the commonality requirement is not met because Barrera cannot answer relevant questions on behalf of her class. However, we do not consider this inquiry appropriate to the issue of commonality, but to Barrera's adequacy as class representative, which is addressed infra, Part H.
[3]  We note that Best Buy limits its challenge to the second element of the adequacy of representation requirement.